DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement, filed 01/21/2022, has been considered by the Examiner. 

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 01/21/2022, with respect to objections to the drawings and specification have been fully considered and are persuasive.  The objections to the drawings and specification are obviated by amendments to the drawings and specification.  The objections of the drawings and specification have been withdrawn. 
Applicant’s arguments, see page 13, filed 01/21/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections were obviated by amendments to the claims.  The claim objections of claims 3 and 14 have been withdrawn. 
Applicant’s arguments, see page 13, filed 01/21/2022, with respect to double patenting rejections have been fully considered and are persuasive.  The Applicant argues that the amendments to the claims are believed to render the pending claims patentably distinct from the 17/358,757 application.  Upon review, the Examiner agrees 
Applicant’s arguments, see pages 13-14, filed 01/21/2022, with respect to 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C 112 rejections have been obviated and overcome by claim amendments; thus, the previously-held 35 U.S.C 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 14-16, filed 01/21/2022, with respect to 35 U.S.C 102 and 103 rejections have been fully considered and are persuasive.  The previously-held 35 U.S.C 102 and 103 rejections were obviated and overcome by claim amendments.  The Applicant argues that Harrison teaches multiple light therapy systems that each appear to include both a light source and a corresponding circuit.  The Applicant further argues that the now claimed use of multiple substrates or light sources that are coupled to a controller is a different structure that allows a much more flexible and centralized control of the light sources to provide between control of light delivery to selected body parts.  Upon further consideration, the Examiner agrees.  Applicant’s further arguments are considered to be moot.  The previously-held 35 U.S.C 102 and 103 rejections of claims 1-15 have been withdrawn.  However, upon further search and consideration, a new 35 U.S.C 102 rejection of claims 1-4, 6, 8, 10-14, 17-20, and 22 is made over Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited).  Also, a new 35 U.S.C 103 rejection of claim 7 is made over Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited) in view of the “Proceedings of the 9th WALT Congress” (previously cited).  Further, a new 35 U.S.C 103 rejections of claims 9, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-14, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited).

Regarding claim 1, Robins teaches a method (paragraphs [0015] and [0020]) comprising: (Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27,  applying multiple form-fitting flexible substrates each containing light emitting devices to an individual's body part (paragraphs [0007]-[0008], [0151]); (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) coupling the substrates via conductors to a controller (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system); and controlling the light emitting devices via the controller to deliver athletic performance enhancing light to the body part (paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)), wherein the light has a wavelength in the range of 400 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]).
Therefore, claim 1 is unpatentable over Robins, et al.

Regarding claim 2, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 2, that is wherein the light has a wavelength in the range of 600 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]), wherein (Figure 10A, elements 304, 320, 322) the multiple form fitting substrates containing light emitting devices are attached to or Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances), and wherein (Figure 10A, element 314) the conductors are supported by the garment (paragraph [0151]).
Therefore, claim 2 is unpatentable over Robins, et al.

Regarding claims 3-4, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 3, that is wherein the light is delivered at an irradiance from 2 mW/cm2-600 mW/cm2 (paragraph [0130]).  Robins also teaches the limitations of instant claim 4, that is wherein the light is delivered at an irradiance of at least 5 mW/cm2 (paragraph [0130]). 
Therefore, claims 3-4 are unpatentable over Robins, et al.

Regarding claim 6, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 6, that is wherein the delivered light is controlled based on the individual's characteristics comprising one or more of skin color, body type, body mass index, reflectance, and current fitness level (paragraph [0099] – the appropriate light dosages can be determined using clinical variables, such as measurements of skin color, distances through tissue to target sites, composition of the tissue (e.g., fat, muscle, bone, etc.), degree of pain, and the like).
Therefore, claim 6 is unpatentable over Robins, et al.

Regarding claim 8, Robins teaches the method of claim 1, as indicated hereinabove.  Robins also teaches the limitations of instant claim 8, that is wherein ((Figure 10A, elements 304, 320, 322) the multiple form fitting substrates containing light emitting devices are attached to or embedded into a garment in close proximity to the individual's body part comprising target tissue or body area (paragraphs [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances).
Therefore, claim 8 is unpatentable over Robins, et al.

Regarding claim 10, Robins teaches (Figures 1 and 10A) a performance-enhancing wearable device (abstract; paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)) comprising: (Figure 10A, element 304) a garment adapted to be worn by a user (paragraphs [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances); (Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27, element 450) multiple form-fitting flexible substrates supported by the garment (paragraphs [0007]-[0008], [0151]); (Figure 7, elements 200 and 220; Figure 10A, elements 320 and 322) one or more light sources supported by each of the substrates and positioned on the garment to provide light in the red and/or near-infrared spectrum in the range of 600 nm- 1300nm to selected portions of the user wearing the Light sources having different wavelengths or wavebands can be used to provide varying outputs,[0149], [0151] – each mounting system holds at least one light emitting patch against the body part); (Figure 10A, element 310) a power source to provide power (paragraphs [0151]-[0152]); and (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) a controller electrically coupled to the one or more light sources (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system) and (Figure 10A, elements 310 and 314) the power source to controllably cause the one or more light sources to provide the light (paragraphs [0151]-[0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system).
Therefore, claim 10 is unpatentable over Robins, et al.

Regarding claim 11, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 11, that is wherein (Figure 7, elements 200 and 220) the one or more light sources are independently controlled by the controller to provide the light at different time periods (paragraph [0128]).
Therefore, claim 11 is unpatentable over Robins, et al.

Regarding claim 12, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 12, that is wherein (Figure 10A, elements 300, 304, 320, and 322) the one or more light sources are attached to, or embedded into the garment comprising sportswear or clothing in close proximity to the individual's body part comprising a target tissue or target body area (paragraph [0151] – A pair of mounting systems holds a light emitting system against the individual’s body part; [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances).
Therefore, claim 12 is unpatentable over Robins, et al.

     Regarding claim 13, Robins teaches the device of claim 12, as indicated hereinabove.  Robins also teaches the limitations of instant claim 13, that is wherein (Figure 10A, element 330) the one or more light sources are held in close proximity to the individual's target tissue with one or more of stitching, hook and loop fasteners, magnetic strips, adhesive, heat activated seam tape, compression, and embedding within the garment itself (paragraphs [0016] and [0156]).
Therefore, claim 13 is unpatentable over Robins, et al.

Regarding claim 14, Robins teaches (Figure 42) a machine-readable storage device (paragraph [0221]) having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of applying performance enhancing light (paragraphs [0094] and [0102] – Light therapy can be performed while the subject is active (e.g., playing sports, working, or performing activities) in order to treat pain and discomfort associated with unhealthy soft tissue and muscles (i.e., performance enhancement)) via (Figure 10A, element 304) a garment (paragraphs [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances) supporting (Figure 7, elements 200 and 220; Figure 10A, elements 300, 320 – mounting system, e.g., form-fitting flexible substrate, 322 – mounting system, e.g., form-fitting flexible substrate; Figure 27, element 450) multiple flexible substrates each containing light emitting devices positioned to direct light to a selected body part of a wearer of the garment (paragraphs [0007]-[0008], [0151] – each mounting system holds at least one light emitting patch against the body part), the operations comprising: (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) controlling the light emitting devices on the flexible substrates via electrical conductors to deliver light to the body part (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system); and wherein the light is controlled to have a wavelength in the range of 400 nm to 1300 nm (paragraphs [0095], [0127]-[0128] – Light sources having different wavelengths or wavebands can be used to provide varying outputs, [0149]) and an irradiance of from 2 mW/cm2-600 mW/cm2 (paragraph [0130]).
Therefore, claim 14 is unpatentable over Robins, et al.

Regarding claim 17, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitations of instant claim 17, that is wherein (Figure 10A, elements 304, 310, 314, 315) the device is further comprising a sensor supported by the garment and coupled to the controller (Paragraphs [0151] and [0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system, and/or any sensors (e.g., temperature, moisture, light intensity, etc.) mounted to the light apparatus. 
Therefore, claim 17 is unpatentable over Robins, et al.

Regarding claim 18, Robins teaches the device of claim 10, as indicated hereinabove.  Robins also teaches the limitation of instant claim 18, that is wherein (Figure 7) at least one of the light sources comprises a light emitting diode array (paragraphs [0006], [0118] – The patches can be replaced or combined with other types of arrays of light sources, [0126]).
Therefore, claim 18 is unpatentable over Robins, et al.

Regarding claim 19, Robins teaches (Figures 1 and 10A) a wearable device (abstract) comprising: (Figure 10A, element 304) a garment adapted to be worn by a user (paragraphs [0151], [0177] – Light emitting systems can also be incorporated into other types of garments, clothing, footwear, or orthopedic appliances); (Figure 7, elements 200 and 220; Figure 10A, elements 320 and 322) multiple separate light sources supported by and positioned on the garment to provide light in the red and/or near-infrared spectrum in the range of 600 nm-1300nm to selected portions of the user Light sources having different wavelengths or wavebands can be used to provide varying outputs,[0149], [0151] – each mounting system holds at least one light emitting patch against the body part); and (Figure 10A, elements 300, 304, 310, 314 – wired interface,  315 – controller) a controller coupled to the light sources to controllably cause the light sources to provide the light (paragraphs [0151] and [0153] – A controller is mounted to the pack that is connected to the positioning structure (which comprises the mounting systems that hold the light emitting patches) via a wireless or wired interface.  The wired interface may provide power, communications, and/or control for the conformable flexible light emitting system).
Therefore, claim 19 is unpatentable over Robins, et al.

     Regarding claim 20, Robins teaches the device of claim 19, as indicated hereinabove.  Robins also teaches the limitations of instant claim 20, that is wherein (Figure 10A, elements 310, 320, 322; Figures 37-38, elements 1016, 1022 – conductive bonding adhesive, e.g., substrate) each light source is supported by a substrate that includes a power source (paragraphs [0008], [0151]-[0152], [0211] – light emitting sources are electrically mounted on conductive traces using a conductive bonding adhesive, which is applied to the conductive trace to secure one side of light emitting source to that conductive trace).
Therefore, claim 20 is unpatentable over Robins, et al.

Regarding claim 22, Robins teaches the device of claim 19, as indicated hereinabove.  Robins also teaches the limitations of instant claim 22, that is wherein (Figure 10A, elements 304, 310, 314, 315) the device is further comprising a sensor supported by the garment and coupled to the controller (Paragraphs [0151] and [0153] – The wired interface may provide power, communications and/or control for the conformable flexible light emitting system, and/or any sensors (e.g., temperature, moisture, light intensity, etc.) mounted to the light apparatus) and wherein (Figure 7) at least one of the light sources comprises a light emitting diode array (paragraphs [0006], [0118] – The patches can be replaced or combined with other types of arrays of light sources, [0126]).
Therefore, claim 22 is unpatentable over Robins, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robins, et al. (U.S PGPub No. 2007/0129776) (previously cited) in view of the “Proceedings of the 9th WALT Congress” (previously cited).

Regarding claim 7, Robins teaches the method of claim 6, as indicated hereinabove.   Robins further teaches the limitation of wherein the dose is determined as a function of irradiance power, wavelength, and length of time (paragraphs [0091] and [0130]).   Robins further teaches that the appropriate light dosages can be determined using clinical variables, such as measurements of skin color, distances through tissue to target sites, composition of the tissue (e.g., fat, muscle, bone, etc.), degree of pain, and the like (paragraph [0099]).  Robins does not necessarily teach wherein the individual's dose is higher if the individual's skin color is darker.
th WALT Congress that efficacy of laser in persons with darker skin colors may be reduced at equivalent power densities (page 12).  The Proceedings of the 9th WALT Congress also teaches that a 50% higher radiant exposure for persons with highly-pigmented skin is often recommended (page 12).  The need for a higher dose of light therapy for an individual with a darker skin color would have been obvious to one of ordinary skill in the art because darker skin would absorb higher levels of light and prevent some light from passing through to the target area.  To compensate for this, a higher dose of light therapy is often recommended to achieve the same therapeutic benefit.  
Therefore, claim 7 is unpatentable over Robins, et al and the Proceedings of the 9th WALT Congress.

Claims 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robins, et al. (U.S PGPub No. 2007/0129776).

Regarding claim 9, Robins teaches the method of claim 8, as indicated hereinabove.   Robins also teaches the limitations of instant claim 9, that is wherein (Figure 10A, element 330) the light emitting devices are held in close proximity to the individual's target tissue with one or more of stitching, hook and loop fasteners, magnetic strips, adhesive, heat activated seam tape, compression, and embedding within the garment itself (paragraphs [0016] and [0156]).  Robins does not specifically teach the limitation of instant claim 9, that is wherein the conductors coupling the substrates to the controller comprise conductive thread.
Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive traces that are applied to at least one surface of the flexible substrate (paragraph [0008]).  Robins teaches that the flexible conductive traces define an electrical circuit for conveying an electrical current provided by the power source to portions of the flexible substrate (paragraph [0008]).  Robins also teaches that a plurality of light emitting sources are mounted to the flexible substrate in a spaced-apart array and are electrically coupled to the conductive traces to receive the electrical current and power the light emitting sources so that they emit light to provide the light therapy at the treatment site (paragraph [0008]).  Robins further teaches (Figures 37 and 38, elements 1010, 1012, and 1014) that the plurality of conductive traces may be produced by applying a conductive material, media, or fluid (e.g., a conductive ink) to the surface of the flexible substrate (paragraphs [0009] and [0209]-[0211]).  Robins also teaches (Figure 10A, elements 310, 312, 314, 315) that a pack may be carried by the subject and is connected to the positioning structure via a wired interface (paragraph [0151]).  Robins even further teaches (Figure 10A, element 314) that the wired interface may provide power, communications, and/or control for the conformable flexible light emitting system, and/or any sensors mounted to the light apparatus (paragraph [0153]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins mentions (The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art would also recognize that Robins’ teaching of conductive traces is for connecting the light sources located on the flexible substrate of the light therapy device.  One of ordinary skill in the art would recognize that such conductive traces would also be connected to the controller, as in the wired connection, functions of providing power, communications, and/or control for the conformable flexible light emitting system are achieved (see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claim 9 is unpatentable over Robins, et al. 

     Regarding claim 16, Robins teaches the device of claim 10, as indicated hereinabove.  Robins does not specifically teach the limitation of instant claim 16, that is wherein each substrate is coupled to the controller via conductive thread supported by the garment.
However, Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other extremely flexible conductive media (see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art would also recognize that Robins’ teaching of conductive traces is for connecting the light sources located on the flexible substrate of the light therapy device.  One of ordinary skill in the art would recognize that such conductive traces would also be connected to the controller, as in the wired connection, functions of providing power, communications, and/or control for the conformable flexible light emitting system are achieved (see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claim 16 is unpatentable over Robins, et al. 

Regarding claim 21, Robins teaches the device of claim 20, as indicated hereinabove.  Robins does not specifically teach the limitations of instant claim 21, that is wherein each substrate is coupled to the controller via conductive thread supported by the garment.
However, Robins teaches that a power source is coupled to the patch for supplying an electrical current at a desired voltage to a plurality of flexible conductive traces that are applied to at least one surface of the flexible substrate (paragraph [0008]).  Robins teaches that the flexible conductive traces define an electrical circuit for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Robins’ teachings suggest conductors coupling the substrates to the controller comprise conductive thread.  While Robins doesn’t specifically mention “conductive thread”, one of ordinary skill in the art would recognize Robins’ teachings of conductive traces, conductive ink, and other extremely flexible conductive media (see paragraph [0209]) and would have concluded that conductive thread is an obvious variant of the conductive materials that Robins mentions (The Examiner notes that the Applicant’s specification appears to suggest the same in paragraph [0050] of the instant specification).  One of ordinary skill in the art see paragraph [0153] of Robins).  One of ordinary skill in the art would have wanted to use conductive materials, such as conductive traces, ink, or thread, because it is very thin and is readily applied in any desired configuration to form an electrical circuit on the surface of the flexible substrate (see paragraph [0209] of Robins).  Therefore, these conductive materials are suitable for being implemented in wearable garments and devices for being worn and providing light therapy during activity.  
Therefore, claim 21 is unpatentable over Robins, et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792